   Case:
       Case
         18-2648
             2:17-cv-03894-MMB
                    Document: 003113280025
                                 Document 243Page:
                                              Filed107/02/19
                                                        Date Filed:
                                                              Page07/02/2019
                                                                    1 of 2



                         UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                   Case No. 18-2648



                              CITY OF PHILADELPHIA

                                             v.

         ATTORNEY GENERAL OF THE UNITED STATES OF AMERICA,

                                                               Appellant


                    On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                          (District Court No.: 2-17-cv-03894)
                    District Judge: Honorable Michael M. Baylson


                             Argued on November 7, 2018
              Before: AMBRO, SCIRICA and RENDELL, Circuit Judges


                                     JUDGMENT
      This case came to be considered on the record from the United States District

Court for the Eastern District of Pennsylvania and was argued on November 7, 2018.

      On consideration whereof, it is now hereby

      ORDERED and ADJUDGED by this Court that the Order of the District Court

entered June 28, 2018, is hereby affirmed.
   Case:
       Case
         18-2648
             2:17-cv-03894-MMB
                    Document: 003113280025
                                 Document 243Page:
                                              Filed207/02/19
                                                        Date Filed:
                                                              Page07/02/2019
                                                                    2 of 2



       It is further ORDERED that the Order that pertains to the judicial warrant

requirement is vacated.

       All of the above in accordance with the Opinion of this Court.



                                                     ATTEST:


                                                     s/ Patricia S. Dodszuweit
                                                     Clerk

Date: February 15, 2019




 Certified as a true copy and issued in lieu
 of a formal mandate on 07/02/19


Teste:
Clerk, U.S. Court of Appeals for the Third Circuit




                                               2
